DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments filed 04/29/2021 are acknowledged and have been considered. 
	Regarding the interpretation of claims 1 and 14 under 35 U.S.C. 112(f), the amendments to claims 1 and 14 are acknowledged. Accordingly, interpretation of these claims under 35 U.S.C. 112(f) is withdrawn. 
	Regarding the rejection of claim 1 under 35 U.S.C. 112(b), the amendment to claim 1 is acknowledged. Accordingly, the rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn. 
	The amendments to claims 1 and 14, as provided with the Amendments filed 04/29/2021, are acknowledged. 

Status of Claims
	Claims 1-22 were previously pending in the application. Applicant previously elected Group I (claims 1-7 and 14-18); accordingly, claims 8-13 and 19-22 are withdrawn for being drawn to a nonelected Group of invention.
	Claims 1-7 and 14-18 are under examination. 

Information Disclosure Statement

	The following paragraphs of the specification cite references that are to be considered as relevant to the present application: Paragraphs [0015] – [0017], [0022], [0024] – [0027], [0031], [0037], [0041] – [0042], and [0044] – [0046]. Examiner recommends filing an Information Disclosure Statement listing the references that Applicant considers relevant to the present application. 

Specification
The disclosure is objected to because of the following informalities: The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 20150164365 A1, hereinafter "Mair") in view of Scherer et al. (Ferrofluids: Properties and Applications; Brazilian Journal of Physics, vol. 35, no. 3A; hereinafter "Scherer").
Regarding claim 1, Mair discloses: 
A system ("An apparatus" Mair: Abstract) comprising:

a controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]) coupled to at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing a magnetic field produced by the at least one untethered device component ("miniature electronic circuit emanates a signal that is received by one or more sensors located external to the body or body part" Mair: [0025]) introduced in living tissue of a subject in response to one or more electric fields produced by the living tissue ("one or more miniature electronic circuits sense the local milieu in the body or body part (for example, by sensing magnetic field, voltage, current, chemical substances, receptors, temperature, and/or pressure, etc.)" Mair: [0018]),
wherein the device component is no larger than 100 microns in any single dimension ("miniature electronic circuit is less than 10 microns in size" Mair: [0020]),
and wherein the at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing the configuration of the at least one magnetic particle provides data that enables the system to characterize an electrical status of the living tissue in which the at least one untethered device component is located ("describe the strength and/or direction of the electrical field at locations in the body" Mair: [0022]).
Regarding claim 1, Mair remains silent on: 
wherein the device component contains at least one magnetic particle in a liquid crystal solution,
wherein the liquid crystal is sensitive to one or more electric fields produced by the living tissue, and
wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data. 

wherein the device component contains at least one magnetic particle in a liquid crystal solution ("suspension of single-domain magnetic particles, with typical dimensions of about 10 nm, dispersed in a liquid carrier" Scherer: Pg. 718; "magnetic nanoparticles ... in a liquid crystalline matrix" Scherer: Pg. 724),
wherein the liquid crystal is sensitive to one or more electric fields ("magnetic field necessary to orient liquid crystals" Scherer: Pg. 724) produced by the living tissue ("ability to distinguish between different tissues relies on the different relaxation times T2 of the proton’s magnetic moments when it is inside different ambients" Scherer: Pg. 725), and
wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle ("liquid crystalline matrix collectively follows the orientation of the magnetic particles. Rault and co-workers [50] observed, for the first time, this macroscopic collective behavior in a nematic liquid crystal doped with magnetic microparticles" Scherer: Pg. 724) in the liquid crystal solution (“liquid crystal doped with magnetic microparticles" Scherer: Pg. 724) provides data ("magnetic particles from a biocompatible ferrofluid are selectively absorbed by some kind of tissue, this will become very clearly visible by MRI" Scherer: Pg. 725). 
	To clarify, Mair discloses “the at least one sensor for remotely sensing the configuration of the at least one magnetic particle provides data that enables the system to characterize an electrical status of the living tissue in which the at least one untethered device component is located.” Since Mair does not explicitly disclose the at least one magnetic particle in the liquid crystal solution, Scherer is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the doping of liquid crystals with magnetic particles as taught by Scherer. One of ordinary skill in the art would have been motivated to make this modification because "ferrofluid doped liquid crystals could be considered to be used in devices since the magneto-optical properties of these complex fluids are remarkable and the system responds to small magnetic fields" (Scherer: Pg. 725). Further, "the technique of MRI with ferrofluid contrast has been used with good results" (Scherer: Pg. 726).
Regarding claim 2, Mair discloses: 
wherein the untethered device component is positioned within the subject under the influence of magnetic fields produced at least in part by the controller ("operation of (and/or transmission of information from) said miniature electronic circuits is affected by the applied magnetic fields" Mair: [0003]).
Regarding claim 3, Mair discloses: 
wherein one or more sections of the at least one device component are coated with a biocompatible material ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a biocompatible material).
Regarding claim 4, Mair discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport to or through living tissue ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; Since the device is capable of crossing the 
Regarding claim 5, Mair discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport through a barrier between blood and brain ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]).
Regarding claim 6, Mair discloses: 
wherein the at least one device may be moved or deformed under the influence of magnetic fields produced at least in part by the controller in order to affect the living tissue ("one or more magnets or electromagnets or antennae that impose electrical and/or magnetic spatially-variant gradients upon a part of a body or body part, one or more miniature electronic circuits (located inside the body part)" Mair: [0004]).
Regarding claim 7, Mair discloses: 
wherein the at least one device may affect the electrical properties of nearby neurons under the influence of magnetic fields produced at least in part by the controller in order to affect the living tissue ("the magnetic sensor detecting the presence and magnitude of the magnetic gradient may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]).
Regarding claim 14, Mair discloses: 
A system ("An apparatus" Mair: Abstract) comprising:
at least one untethered device component for introduction into living tissue of a subject ("One or more miniature electronic circuits are introduced into the body or body part" Mair: [0022]); and
a controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]) coupled to at least one sensor ("at least one 
wherein the device component is no larger than 100 microns in any single dimension ("miniature electronic circuit is less than 10 microns in size" Mair: [0020]),
wherein the at least one device affects the electrical properties of at least one nearby neuron under the influence of one or more magnetic fields produced at least in part by the controller.
Regarding claim 14, Mair remains silent on: 
wherein the device component contains at least one magnetic particle in a liquid crystal solution.
However, in a similar study in the same field of endeavor, Scherer teaches the doping of liquid crystals (Abstract) and applications of magnetic fluids, which are based on "properties [that] make the magnetic fluids useful for many technological, biological and medical purposes, as well as a help in materials science and engineering research" (Scherer: Pg. 723): 
wherein the device component contains at least one magnetic particle in a liquid crystal solution ("suspension of single-domain magnetic particles, with typical dimensions of about 10 nm, dispersed in a liquid carrier" Scherer: Pg. 718; "magnetic nanoparticles ... in a liquid crystalline matrix" Scherer: Pg. 724).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the doping of liquid crystals with magnetic particles as taught by Scherer. One of ordinary skill 
Regarding claim 15, Mair discloses: 
wherein the untethered device component is positioned within the subject under the influence of magnetic fields produced at least in part by the controller ("operation of (and/or transmission of information from) said miniature electronic circuits is affected by the applied magnetic fields" Mair: [0003]).
Regarding claim 16, Mair discloses: 
wherein one or more sections of the at least one device component are coated with a biocompatible material ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a biocompatible material).
Regarding claim 17, Mair discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport to or through living tissue ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a material to enhance transport through that barrier (and to the brain)).
Regarding claim 18, Mair discloses: 
.

Response to Arguments
	Applicant submits that the rejection is traversed as the cited references (Mair in view of Luise), analyzed individually or in combination, fail to teach or suggest the claimed invention. 
	Applicant asserts that the rejection is improper because the Examiner has failed to carry the burden of making a prima facie case of obviousness. Applicant submits that Luise should not have been considered as prior art because it is not analogous art nor is it pertinent to the problem addressed by Applicant’s invention. 

In response, Examiner respectfully submits that Applicant’s arguments, filed 04/29/2021, with respect to the rejection of claims 1 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103 over Mair in view of Scherer. 
	Claims 1 and 14 were amended by Applicant as of the amendments filed on 04/29/2021. These claims were amended to recite “a controller coupled to at least one sensor for remotely sensing a magnetic field.” Although these amendments were made in regard to the interpretation of the claims under 35 U.S.C. 112(f), the amendments nonetheless change the scope of invention and warrant a new search and consideration. Furthermore, the additional amendments to claim 1 further contribute to the requirement of a new search/consideration. In light of the further search/consideration, a new grounds of rejection is made under 35 U.S.C. 103 over Mair in view of Scherer, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 
	
	Applicant further submits that Luise and Mair further fail to teach or suggest that this configuration of the at least one magnetic particle in the liquid solution provides data that enables the system to characterize the electrical status of the living 

	In response, Examiner respectfully submits that the combination of Mair and Luise is no longer being relied upon by Examiner to teach the limitation of the at least one magnetic particle in the liquid solution provides data that enables the system to characterize the electrical status of the living tissue as recited in claim 1. 
	Instead, this limitation is presently rejected under the new grounds of rejection over Mair in view of Scherer. Scherer has been introduced to teach a magnetic particle in the liquid solution (“liquid crystal doped with magnetic microparticles" Scherer: Pg. 724; "suspension of single-domain magnetic particles, with typical dimensions of about 10 nm, dispersed in a liquid carrier" Scherer: Pg. 718; "magnetic nanoparticles ... in a liquid crystalline matrix" Scherer: Pg. 724). Scherer further teaches how this could provide data that enables the system to characterize the electrical status of the tissue ("liquid crystalline matrix collectively follows the orientation of the magnetic particles. Rault and co-workers [50] observed, for the first time, this macroscopic collective behavior in a nematic liquid crystal doped with magnetic microparticles" Scherer: Pg. 724; "magnetic particles from a biocompatible ferrofluid are selectively absorbed by some kind of tissue, this will become very clearly visible by MRI" Scherer: Pg. 725). Scherer is in the field of tissue characterization (“ability to distinguish between different tissues” Scherer: Pg. 725). Thus, as described above, Scherer teaches all of the features of claims 1 and 14 of which Mair remains silent, and therefore cures the deficiencies of Mair. 

Conclusion
Ladouceur et al. (US 2017/0150889 A1, hereinafter “Ladouceur”) teaches a device for monitoring and visualizing electrical activity of biological tissue. Specifically, Ladouceur discloses: “a device for sensing electric fields generated by the biological tissue, the device comprising: a semi-transparent reference electrode; a plurality of sensing electrodes; each sensing electrode being arranged so that in use it develops a bias, with respect to the reference electrode, that is dependent on the magnitude of the electric field generated by the biological tissue in proximity of the sensing electrode; a layer of liquid crystals arranged to transduce the electric field sensed by the plurality of sensitive regions” (Ladouceur: [0029]-[0032]). Further, Ladouceur discloses that the “birefringence of the liquid crystals 302 at the region in proximity of the biased electrodes varies in proportion to the biasing of the electrode and the electric field generated by the biological tissue” Ladouceur: [0068]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793